Exhibit 10.2

AMENDMENT NO. 1 TO EXECUTIVE EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 1 (the “Amendment”) to the Executive Employment Agreement
(the “Employment Agreement”) entered into effective as of March 24, 2011, by and
between Colfax Corporation, a Delaware corporation (the “Company”) and Clay H.
Kiefaber (the “Executive”), is itself by and between the Company and the
Executive and is entered into effective as of April 22, 2012 (the “Effective
Date”). The Amendment makes the following changes to the Employment Agreement as
of the Effective Date:

1. The first sentence of Section 1 of the Employment Agreement entitled
“Positions, Duties and Term” is hereby amended to replace the term “its
President and Chief Executive Officer” with the term “Chief Executive Officer of
ESAB Global and Executive Vice President of the Company.”

2. The introductory paragraph of Section 4 of the Employment Agreement entitled
“Termination Without Cause or for Good Reason” is hereby amended to replace the
final sentence with the following sentence:

In addition, in connection with a resignation or termination described in this
Section 4, and subject to the requirements of Section 4.3, the Executive shall
be entitled to the benefits described in Section 4.1 and, to the extent
applicable, Section 4.2, and except to the extent otherwise required under
Section 4.2 or Section 10.7, the payments shall be made, and the benefits shall
be provided, upon employment termination or as soon as reasonably practicable
thereafter.

3. The introductory clause to Section 4.1 of the Employment Agreement entitled
“Severance and Pro-Rata Bonus” is hereby amended in its entirety to read as
follows:

With respect to termination of employment under this Section 4 only, the
benefits under this Section 4.1 shall consist of the following:

4. Section 4.2 of the Employment Agreement entitled “Change in Control
Termination Accelerated Vesting” is hereby amended in its entirety to read as
follows:

4.2 Accelerated Vesting and Special Extended Exercisability. With respect to
termination of employment under this Section 4 only, the benefits under this
Section 4.2 shall consist of the following:

 

  (i)

All equity or equity-based awards held by the Executive at termination of
employment, including but not limited to, stock options, restricted stock,
restricted stock units, whether or not granted as performance-based awards, and
which at the time of termination of employment are subject only to time-vesting
based on service (the “Time Vested Awards”), shall become vested and
non-forfeitable on a Pro-Rata Basis to the extent not already so vested;
provided, however, that if the Executive’s resignation or termination under this



--------------------------------------------------------------------------------

  Section 4 shall occur within 3 months prior to a Change in Control Event or
within two (2) years after a Change in Control, the Time Vested Awards shall
become fully vested and non-forfeitable; and

 

  (ii) Subject to Section 4.2(iii) and the clarification described in the next
sentence, with respect all equity and equity-based awards held by the Executive
which are subject to cancellation in the event the stated performance objectives
are not satisfied, including but not limited to, stock options, restricted
stock, restricted stock units, and for which at the time of the Executive’s
termination of employment, the performance objectives have not been satisfied
(the “Performance-Based Awards”), the awards shall become vested and
non-forfeitable on a Pro-Rata Basis, but only if at the end of the performance
period the performance objectives are achieved; provided, however, that if the
Executive’s resignation or termination under this Section 4 shall occur within 3
months prior to a Change in Control Event or within two (2) years after a Change
in Control, the Performance Awards shall become fully vested and
non-forfeitable. With respect to the provision for vesting and non-forfeiture of
an award on a Pro-Rata Basis as described herein, only the performance periods
under the award that have already commenced as of the time of termination of
employment shall be taken into account to determine whether the performance
objectives ultimately are achieved, and any performance period that has not
commenced at the time of termination shall be disregarded for purposes of
determining whether the award becomes vested and non-forfeitable on a Pro-Rata
Basis; and

 

  (iii) The amount of Performance-Based Awards eligible to become vested under
Section 4.2(ii) shall be determined by the level of achievement of the
performance objectives; provided, however, that if the Executive’s resignation
or termination under this Section 4 shall occur within 3 months prior to a
Change in Control Event or within two (2) years after a Change in Control, the
earnings level shall not be conditioned on awaiting the end of the performance
period and achievement of the performance objectives, and instead the
performance objectives upon which the earning of the Performance-Based Award is
conditioned shall be deemed to have been met at the greater of (A) target level
at the date of termination, or (B) actual performance at the date of
termination; and

 

  (iv) If the Executive’s resignation or termination under this Section 4 shall
occur within 3 months prior to a Change in Control Event or within two (2) years
after a Change in Control, any performance objectives upon which the earning of
any other long-term incentive awards (including cash awards) is conditioned
shall be deemed to have been met at the greater of (A) target level at the date
of termination, or (B) actual performance at the date of termination.

 

2



--------------------------------------------------------------------------------

Except as provided above in this Section 4.2, all other terms of the awards
described herein shall be governed by the plans and programs and the agreements
and other documents pursuant to which such awards were granted.

5. A new Section 10.8 is hereby added to the Employment Agreement to read as
follows:

10.8 Pro-Rata Basis. For purposes of Section 4.2, the Pro-Rata Basis of vesting
shall mean vesting in an amount equal to a fraction not to exceed 1, the
numerator of which is the number of days the Executive was employed by the
Company from the grant date for such award to the date of termination and the
denominator of which is the total number for days from the grant date until the
date that full vesting of the award would have been achieved.

6. Except as expressly provided herein, the terms and conditions of the
Employment Agreement shall remain in full force and effect and shall be binding
on the parties hereto.

IN WITNESS WHEREOF, the parties have duly executed and delivered this Amendment,
or have caused this Amendment to be duly executed and delivered in their name
and on their behalf, intending to be legally bound by its terms, as of the
Effective Date, as if the provisions hereof were originally included in the
Employment Agreement. By singing this Amendment, the Executive hereby consents
to his new position with the Company, and the Executive furthermore acknowledges
and agrees that his acceptance of and transition to the new position and duties
does not give rise to Good Reason under the Employment Agreement.

 

COLFAX CORPORATION By:  

/s/ C. Scott Brannan

Name:   C. Scott Brannan Title: Senior Vice President, Finance and Chief
Financial Officer CLAY H. KIEFABER

/s/ Clay H. Kiefaber

 

3